Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosello (US 5431297). 
Re claim 1, Rosello discloses a standing straw device (figs. 1-2: stand 40 with straw 20) comprising: 


Re claim 2, Rosello discloses the straw component comprises a housing (22) and a tube (24) disposed vertically within the housing.

Re claim 3, Rosello discloses the tube (24) is cylindrical (see figs. 1-2).

Re claim 5, Rosello discloses the sidewall component (48) comprises a convex outer surface (see fig. 2).

Re claim 6, Rosello discloses the sidewall component (48) is adapted to adhere to an interior wall of a drinking glass when at least partially filled with a fluid (since sidewall component has the structure as claimed, sidewall component is adapted to perform is function).

Re claim 7, Rosello discloses the sidewall component (48) is adapted to adhere to an interior wall of a drinking glass via hydrogen bonding (since sidewall component has the structure as claimed, sidewall component is adapted to perform is function, when fluid in the container include water, hydrogen bonding from water molecules work to adhere sidewall component 48 to the glass; it is noted that “drinking glass” is not a positive recitation).

Re claim 8, Rosello discloses the circular base component comprises a pair of spring arms (at 45; see fig. 2).

Re claim 10, Rosello discloses the circular base component (49) is configured to engage (at A; see fig. 1C) an interior sidewall of a drinking glass at a base of the drinking glass.

Re claim 11, Rosello discloses the standing straw device is stackable (two device 40 as shown in fig. 2 can be stacked).

Re claim 12, Rosello discloses a standing straw device (40, 20; figs. 1-2) comprising; 
a sidewall component (42, 46 and upper portion of 48) shaped to conform to an interior sidewall of a drinking glass (see fig. 1c); a straw component (20) integrated within the sidewall component; and a circular base component (bottom portion of 48 with 49 and 45) extending from a bottom of the sidewall component configured to engage the interior sidewall of the drinking glass (see fig. 1c).

Re claim 13, Rosello discloses the sidewall component (42 and upper portion of 48) is adapted to adhere to the interior wall of the drinking glass via hydrogen bonding (when used with any fluid that includes water, there would be hydrogen bonding in the water molecules affecting the sidewall component).

Re claim 14, Rosello discloses the straw component comprises a housing (22) and a tube (24) disposed vertically within the housing.

Re claim 15, Rosello discloses a lip of the straw component extends above a top of the sidewall component (see figs. 1A and 1C).

Re claim 16, Rosello discloses the circular base component comprises a pair of spring arms (at 45, or 45 and 49; the current claim language has not defined how the term  “spring” distinguish from the arm structures taught by Rosello, all material has some degree of spring back feature).

Re claim 17, Rosello discloses an edge (at 45) of each of the pair of spring arms is beveled (see fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosello in view of Carr (US 1223933).
Re claim 4, Rosello discloses the standing straw device of claim 2, but does not teach the tube being oval.
However, Carr discloses a straw tube that is substantially oval (see figs. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an oval straw tube, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosello in view of Plester (US 5482158).
Re claim 18, Rosello discloses a standing straw device (40 and 20; figs. 1-2) for engaging a drinking glass (40 and 20 are capable of engaging a drinking glass as shown in fig. 1c), the standing straw device comprising: a sidewall component (upper portion of 48 and also portions 42, 46) comprising a convex outer surface (at upper portion of 48) configured to engage an interior sidewall of the drinking glass (see fig. 
Rosello does not teach the circular base component comprising a pair of spring arms configured to engage the interior sidewall of the drinking glass.
	Plester shows a circular base (figs. 1, 2, and 2A) to support tubular item inside a drink container (see fig. 1), wherein the circular base component (at 6-7) includes a pair of spring arms 6 (see fig. 2, col. 2, ln 65-67 indicates the arms 6 has outward expansion and can bend) extending from a bottom of the sidewall component 15 configured to engage the interior sidewall of the drinking glass (see fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosello to incorporate the teachings of Plester to substitute the structure 49 in Rosello with the circular base component comprising a pair of spring arms extending from a bottom of the sidewall component configured to engage the interior sidewall of the drinking glass. The substitution of one known element (base component 49) as taught by Rosello with another (circular base component with a pair of spring arms as claimed) as taught by Plester would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of circular base component would have yielded predictable results, namely, providing the bottom support to stabilize the straw/tube component while being used inside the drink can/container. 



Re claim 20, Rosello, as modified, discloses the standing straw device of claim 18, wherein the convex outer surface of the sidewall component (outer surface of upper portion of 48 that is above portion 44) is adapted to adhere to an interior wall of the drinking glass via hydrogen bonding (when used in a can, cup or glass with fluid that includes water, hydrogen bonding from water molecules would help adhere portion 48 to interior wall of the can, cup or glass).

Claims 9, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosello in view of Murphy (US 6056149).
Re claim 9, Rosello does not teach the circular base component is flexible.
	Murphy shows a circular base 24 (figs. 1, 2) to support a straw 36 inside a drink container (see fig. 1), wherein the circular base component 26 (col. 5, ln 11-14) that is a flexible material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize flexible material for the circular base component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a In re Leshin, 125 USPQ 416. Using a flexible material would make the circular base less prone to breakage. 

Re claim 18, Rosello discloses a standing straw device (40 and 20; figs. 1-2) for engaging a drinking glass (40 and 20 are capable of engaging a drinking glass as shown in fig. 1c), the standing straw device comprising: a sidewall component (upper portion of 48 and also portions 42, 46) comprising a convex outer surface (at upper portion of 48) configured to engage an interior sidewall of the drinking glass (see fig. 1c); a straw component (20) integrated (at 43) within the sidewall component; and a circular base component (lower portion of 48 with 49 and 44) extending from a bottom of the sidewall component.
Rosello does not teach the circular base component comprising a pair of spring arms configured to engage the interior sidewall of the drinking glass.
	Murphy shows a circular base 24 (figs. 1, 2) to support a straw 36 inside a drink container (see fig. 1), wherein the circular base component includes a pair of spring arms 26 (col. 5, ln 11-14) extending from a bottom of the sidewall component 15 configured to engage the interior sidewall of the drinking glass (see figs. 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosello to incorporate the teachings of Murphy to utilize the circular base component comprising a pair of spring arms extending from a bottom of the sidewall component configured to engage the interior sidewall of the drinking glass. The substitution of one known element (base component 49) as taught by Rosello with another (circular base component with a pair 

Re claim 19, Rosello, as modified, discloses the standing straw device of claim 18, wherein the sidewall component (upper portion of 48) comprises an above the rim portion (upper most portion of 46 that is above the rim of tube 22) and a below the rim portion (42 and lower portion of 46 that is/are below the rim of tube 22).

Re claim 20, Rosello, as modified, discloses the standing straw device of claim 18, wherein the convex outer surface of the sidewall component (outer surface of upper portion of 48 that is above portion 44) is adapted to adhere to an interior wall of the drinking glass via hydrogen bonding (when used in a can, cup or glass with fluid that includes water, hydrogen bonding from water molecules would help adhere portion 48 to interior wall of the can, cup or glass).

Re claim 16, in the alternative, Rosello fails to explicitly teach the circular base component comprises a pair of spring arms (arms that are flexible or have spring force). 
Murphy shows a circular base 24 (figs. 1, 2) to support a straw 36 inside a drink container (see fig. 1), wherein the circular base component with a pair of spring-like arms 26 (col. 5, ln 11-14) that is a flexible material.  
. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosello in view of Murphy (US 6056149) , further in view of Murphy (US 4930652, hereafter referred to as “Murphy 2” to distinguish from another Murphy reference cited above).
Re claim 17, in the alternative, Rosello and Murphy teach the device of claim 16 but do not teach an edge of each of the pair of spring arms is beveled.
However, Murphy 2 discloses similar arms 82 with vertical edges (see fig. 2) that can be beveled to prevent spilling or overflowing of liquid when device is inserted after liquid is filled (col. 5, ln 42-46)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosello and Murphy to incorporate the teachings of Murphy 2 to utilize a beveled edge on each of the spring arm. Doing so would prevent spilling or overflowing of liquid when device is inserted after liquid is filled, as taught by Murphy 2 in column 5, ln 42-46.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752